                   Case 1:19-cv-09439-PKC Document 232 Filed 03/31/20 Page 1 of 4



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                         LLP
                                                ONE MANHATTAN WEST
                                                                                                       FIRM/AFFILIATE OFFICES
                                               NEW YORK 10001-8602                                             -----------
                                                            ________                                         BOSTON
                                                                                                            CHICAGO
                                                    TEL: (212) 735-3000                                     HOUSTON
                                                    FAX: (212) 735-2000                                   LOS ANGELES
                                                                                                           PALO ALTO
                                                      www.skadden.com                                   WASHINGTON, D.C.
  DIRECT DIAL                                                                                              WILMINGTON
                                                                                                               -----------
(212) 735-2129                                                                                                BEIJING
  DIRECT FAX
                                                                                                            BRUSSELS
(917) 777-2129                                                                                             FRANKFURT
  EMAIL ADDRESS                                                                                            HONG KONG
ALEXANDER.DRYLEWSKI@SKADDEN.COM                                                                              LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                                                           SÃO PAULO
                                                                       March 31, 2020                         SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                               TOKYO
                  BY ECF                                                                                     TORONTO

                  The Honorable P. Kevin Castel
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007-1312

                       RE:      SEC v. Telegram Group Inc., et al., 19-cv-9439 (PKC)(S.D.N.Y.)

                  Dear Judge Castel:

                                On behalf of Defendants, we respectfully write in further support of
                  our March 27, 2020 letter (ECF 229) and in response to the SEC’s letter (ECF 230).
                  The SEC’s letter misconstrues the law and the record.

                                   First, Telegram’s request is not “procedurally barred.” (SEC Letter at
                  1.) Under Rule 62(d) of the Federal Rules of Civil Procedure, “the Court’s power to
                  preserve the status quo includes the power to clarify the terms of an injunction.”
                  Flatiron Health, Inc. v. Carson, 2020 WL 416423 at *3 (S.D.N.Y. Jan. 27, 2020).
                  Thus, a party may seek to clarify the scope of an injunction at any time. See Broker
                  Genius, Inc. v. Seat Scouts LLC, 2019 WL 5203474, at *3 (S.D.N.Y. Sept. 23, 2019);
                  see also Abdi v. Nielsen, 287 F. Supp. 3d 327, 333 (W.D.N.Y. 2018). In fact, courts
                  have modified injunctions after a request for clarification in similar circumstances.
                  See, e.g., Eli Lilly & Co. v. Arla Foods Inc., 2017 WL 5244681, at *1 (E.D. Wis.
                  July 18, 2017) (“[A] modification of the injunction will preserve the status quo by
                  clarifying for the parties precisely what [defendant] is, and is not, enjoined from . . .
                  [and] is therefore within the scope of this court’s authority pursuant to Rule
                  [62(d)].”), aff’d, 893 F.3d 375 (7th Cir. 2018).

                                 The SEC incorrectly suggests that Telegram’s letter raised the
                  Morrison issue “for the first time in this litigation.” (SEC Letter at 1.) The SEC
                  ignores that Telegram pleaded in its Answer and Affirmative Defenses that the SEC
 Case 1:19-cv-09439-PKC Document 232 Filed 03/31/20 Page 2 of 4

Hon. P. Kevin Castel
March 31, 2020
Page 2



“lacks extraterritorial authority over any of the transactions between Telegram and
foreign purchasers.” (ECF 37 at 34.) The SEC never moved to strike that defense,
despite having moved to strike other affirmative defenses. (See ECF 70.) In
addition, the Court did not grant the SEC’s motion to enjoin “Telegram from
‘delivering any Grams to any person or entity or taking any other steps to effect any
unregistered offer or sale of Grams,’” as the SEC contends. (SEC Letter at 1
(emphasis in original).) Rather, the Order “prohibit[s] the delivery of Grams to the
Initial Purchasers” because the Court found that there was no proper exemption for
the Private Placement. (Order at 43.) Accordingly, Telegram respectfully submits
that the preliminary injunction cannot apply extraterritorially to Purchase
Agreements with foreign investors entered outside of the United States, as they
involved a foreign issuer, foreign investor, and contracts entered into abroad under
foreign law. Absolute Activist Value Master Fund Ltd. v. Ficeto, 677 F.3d 60, 66 (2d
Cir. 2012).

                The SEC’s response on the substantive law is equally without merit.
As explained in Defendants’ March 27 letter, the Second Circuit has made clear that
Morrison creates a presumption against extraterritoriality, and sets forth a
“transactional test” that looks to whether a transaction is one “in securities listed on
domestic exchanges [or] domestic transactions in other securities,” Absolute Activist,
677 F.3d at 66, 69-70 — it is insufficient to point merely to a party’s location, as the
SEC attempts to do with respect to future hypothetical purchasers of Grams. See
Parkcentral Global Hub Ltd. v. Porsche Auto. Holdings SE, 763 F.3d 198, 215-216
(2d Cir. 2014) (a domestic transaction “is not alone sufficient to state a properly
domestic claim under” Morrison); see also Sullivan v. Barclays PLC, 2017 WL
685570, at *29-30 (S.D.N.Y. Feb. 21, 2017) (Castel, J.) (plaintiffs failed to allege a
domestic transaction when they asserted only that they were U.S. residents and
entered into futures contracts on U.S. terminals).

                 The SEC does not contest that the limitations set forth in Morrison
apply to its claim under Section 5. Rather, the SEC argues that “Telegram is about
to engage in an unregistered sale of securities into the United States markets to
United States investors.” (SEC Letter at 2.) But, unsurprisingly, the SEC does not
cite any authority for that proposition, and cannot dispute that if Defendants, who are
non-U.S. entities, enter into contracts outside of the United States with strictly non-
U.S. counterparties to deliver a security abroad, then Morrison dictates that the U.S.
securities laws cannot apply to those transactions. By arguing otherwise, the SEC
seeks to improperly expand the federal securities laws to foreign transactions where
the only conceivable nexus to the United States is the potential that the instrument
may be purchased by U.S. purchasers in the future. That is simply a repackaging of
the now-defunct “conducts and effects” test. See Absolute Activist, 677 F.3d at 70

                                           2
    Case 1:19-cv-09439-PKC Document 232 Filed 03/31/20 Page 3 of 4

Hon. P. Kevin Castel
March 31, 2020
Page 3



(“[A]llegations that the Funds were heavily marketed in the United States and that
United States investors were harmed by the defendants’ actions, while potentially
satisfying the now-defunct conduct and effects test, [] do not satisfy the transactional
test announced in Morrison.”); see also In re Satyam Computer Servs. Ltd. Sec.
Litig., 915 F. Supp. 2d 450, 473 (S.D.N.Y. 2013) (assertion that “buy orders were
placed from the United States and the injuries were suffered in the United States” is
“predicated on precisely the approach the Supreme Court rejected in Morrison”).1

                Finally, the SEC argues that “Telegram paid commissions to foreign
brokers to find new investors [and] those brokers solicited investors in the United
States.” (SEC Letter at 2.) This is unsupported by the record and ultimately
irrelevant to the question at hand. Telegram entered into a limited number of
“finder’s fee” arrangements with certain foreign counterparties in order to find
potential investors, with whom Telegram would then negotiate and enter into
Purchase Agreements. (Def. 56.1 Resp. ¶¶ 318-31 (ECF No. 95); Def. Counter 56.1
Resp. ¶¶ 101-10, 124-27, 143-45 (ECF. No. 120).) The agreements expressly stated
that the finders would only engage with purchasers in “jurisdictions agreed between
the parties,” which at all times excluded the United States. (Def. Counter 56.1 Resp.
¶¶ 110, 124, 143.) The agreements also stated that the counterparties “shall not
solicit, engage with or negotiate with any Potential Investor in any jurisdiction in a
manner in which to do so would constitute a violation of the relevant laws or
regulations of that jurisdiction,” and the record reflects that any third party finders
did not have authority to create or distribute marketing materials, and Telegram did
not approve such materials. (PX112 at 2; PX138 at 2; PX174 at 2; see also Def.
Counter 56.1 Resp. ¶¶ 110, 124, 143; Def. 56.1 Resp. ¶¶ 320, 326.) The SEC also
fails to inform the Court that the SEC obtained all of the invoices through which
companies charged Telegram for their finding services, which reflect that all of the
investors that were “found” and entered Purchase Agreements with Telegram are
non-U.S. entities. (PX175; PX176; PX188; Malloy Ex. 11.)

               Regardless, under the Order Telegram would still be enjoined from
delivering Grams to the U.S. purchasers. But that does not provide a basis to sweep
all of Telegram’s foreign Purchase Agreements with non-U.S. purchasers within the

1
  See also In re Societe Generale Sec. Litig., 2010 WL 3910286, at *6 (S.D.N.Y. Sept. 29, 2010) (“By
asking the Court to look to the location of ‘the act of placing a buy order,’ and to ... ‘the place of the
wrong,’ Plaintiffs are asking the Court to apply the conduct test specifically rejected in Morrison.”);
Cornwell v. Credit Suisse Grp., 729 F. Supp. 2d 620, 624 (S.D.N.Y.2010) (“[T]o carve out of the new
rule [Plaintiffs'] purchase ... of securities on a foreign exchange because some acts that ultimately
result in the execution of the transaction abroad take place in the United States amounts to nothing
more than the reinstatement of the conduct test.”).


                                                    3
    Case 1:19-cv-09439-PKC Document 232 Filed 03/31/20 Page 4 of 4

Hon. P. Kevin Castel
March 31, 2020
Page 4



reach of the U.S. securities laws, contrary to Morrison and Second Circuit precedent.
Parkcentral, 763 F.3d at 215-216 (rejecting application of U.S. securities laws “to
wholly foreign activity clearly subject to regulation by foreign authorities solely
because a plaintiff in the United States made a domestic transaction, even if the
foreign defendants were completely unaware of it”); see also Banco Safra S.A. -
Cayman Islands Branch v. Samarco Mineracao S.A., 2019 WL 2514056, at *1, 5-6
(S.D.N.Y. June 18, 2019) (transaction between Brazilian/Cayman Island plaintiff and
Brazilian defendant was not a “domestic transaction” despite the use of US-based
brokers and bank accounts); see also Loginovskaya v. Batratchenko, 764 F.3d 266,
273-75 (2d Cir. 2014).2

              Defendants respectfully request that the Order be clarified to exclude
Telegram’s delivery of Grams to non-U.S. purchasers who entered into Purchase
Agreements outside of the United States, as required under controlling law.

                                                       Respectfully submitted,



                                                       /s/ Alexander C. Drylewski

cc:      All counsel of record (by ECF)




2
  The SEC attaches what purports to be the banking records of two third parties, which it suggests
reflect “millions of dollars from investors, including some in the United States.” (SEC Letter at 2; Ex.
B.) But even if the records are relevant (and they are not), the SEC does not explain how these
documents show such transactions. One of the third parties is a venture capital firm. (SEC 56.1 ¶ 138
(ECF No. 80).) The SEC makes no attempt to identify which payments made to and from that entity
relate to the TON project, as opposed to any other business activities, let alone purported purchases of
interests in Grams by U.S. purchasers.

                                                   4
